Citation Nr: 1109838	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  06-23 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a low back disability.

2.  Entitlement to a disability rating in excess of 10 percent for status post right hip trauma with pain.

3.  Entitlement to service connection for a right knee disability, including as secondary to service-connected status post right hip trauma with pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to May 1993.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO) dated in September 2005.

In July 2009, the Board remanded these matters for the obtaining of recent VA medical center records and performance of a VA examination.  Recent VA medical center records have been obtained and associated with the claims file.  A VA examination was performed in September 2010.  As requested, the examiner performed range of motion testing; discussed pain, muscle spasm, weakness, atrophy; performed a neurological examination; discussed intervertebral disc syndrome (IVDS); and discussed the impact of the disabilities on the Veteran's activities of daily living and work.  Thus, concerning the claims for increased ratings for the back and hip disabilities, the Board finds that there has been substantial compliance with the prior remand, and an additional remand for development of those two issues is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability has primarily been manifested by limited motion and pain; however, forward flexion of the thoracolumbar spine has not been limited to 60 degrees or less, the combined range of motion of the thoracolumbar spine has not been to 120 degrees or less; there has been no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and no separately ratable neurological manifestations of service-connected back disability.

2.  The Veteran's service-connected right hip disability has primarily been manifested by limited motion and pain; overall, the symptoms are best described as slight.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for revised DCs 5235-5243(as in effect since September 26, 2003).

2.  The criteria for a rating in excess of 10 percent for status post right hip trauma with pain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5255.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in March 2005 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  A March 2006 letter provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  Private medical records are on file.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran. Accordingly, the Board will address the merits of the claims.

General Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   


Low Back Disability

Effective September 26, 2003-prior to the filing of the Veteran's September 2006-the criteria for rating all spine disabilities (to include lumbosacral strain, designated under current DC 5237) are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A rating of 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for DCs 5235-5243 (as in effect since September 26, 2003).

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In August 2004, the Veteran saw a private examiner with complaints of back pain.  The examiner observed tenderness to palpation directly along the right sided paralumbar musculature.  Forward flexion was observed to be essentially normal.  He had pain through lateral rotation and lateral flexion.  Light and dull peripheral sensation was intact.

In October 2004, a private examiner noted that the Veteran was able to forward flex comfortably to where his hands reached the distal tibia just above the ankle level.  There was no point tenderness, and musculature was without spasm.

On VA examination in April 2005, the Veteran reported experiencing intermittent lower back pain.  The note reflects that he denied any stiffness, weakness, flares, and incapacitating episodes.  He reported that sitting, standing too long, or running increased his pain.  His pain was relieved by stretching.  It was noted that the Veteran walked unaided and was steady.  The examiner said that the disorder had no affect on the Veteran's mobility, activities of daily living, or occupation.  The Veteran reported that he limited his yardwork for fear it may worsen his back pains.

On objective examination, the examiner observed a normal spine.  Forward flexion was to 90 degrees with pain at 90 degrees.  Extension was to 30 degrees without pain.  Left and right lateral flexion and rotation were from normal to 30 degrees.  The range of motion findings were not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use or during flare-ups.  There was no spasm, weakness, ankylosis, or abnormal musculature.  No sensory or motor deficits were found on neurological examination.  No incapacitating episodes were experienced during the previous 12 month period.

In May 2005, the Veteran reported an increase in his lower back pain.  He mentioned that he had physical restrictions which prevented him from performing his Army Reserve duties.

In June 2006, the Veteran commented that he was no longer able to stand for more than 1.5 hours in a row or lift more than 20 to 30 pounds.  He said that he had not sought medical attention for his pain and suffering because he had to take care of his family.

On VA examination in September 2010, the Veteran complained of mild to moderate pain.  He said that he had no incapacitating episodes during the previous 12 months which required treatment by a physician.  He said that he took Motrin as needed.  He denied experiencing flare-ups.  While he had intermittent stiffness, he denied any fatigue, spasms, weakness, decreased motion, numbness, parethesias, leg or foot weakness, bladder complaints, or bowel complaints.  It was noted that the Veteran walked unaided.  It was further noted that the Veteran did not have any limitations or loss of work time.  He was independent in his activities of daily living.

On objective examination, there was no objective evidence of painful motion, spasm, weakness, tenderness, atrophy, or guarding.  Forward flexion was to 90 degrees.  Extension was to 30 degrees.  Left and right lateral flexion and rotation was to 30 degrees.  Neurological examination was normal throughout to sharp, light touch, vibratory and monofilament testing.  The diagnosis given was mild degenerative joint disease of the lumbar spine with mild functional impairment during exertional activities.

Considering the pertinent evidence, the Board finds that a rating greater than 10 percent for the Veteran's low back disability is not warranted.

First addressing the General Rating Formula, the Board notes that, pertinent to the current claim for increase, the Veteran's demonstrated range of motion has not been shown to meet the requirements for a 20 percent rating.  In this regard, as shown on the April 2005 and September 2010 VA examinations, forward flexion of the thoracolumbar spine was 90 degrees.  This degree of impairment is actually less than that contemplated by the criteria for the Veteran's present 10 percent rating under the General Formula for a low back disorder.  Forward flexion has not been shown to be limited to 60 degrees or less, as required for the next higher, 20 percent rating.  Furthermore, the combined range of motion of the Veteran's thoracolumbar spine has been greater than 235 degrees.  There also has been no evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.

Specifically as regards the DeLuca factors (identified and addressed above), the Board notes that the April 2005 examiner noted that pain was associated with forward flexion.  However, as indicated, the criteria under the General Rating Formula are applied with or without symptoms such as pain, and during the examination, the Veteran was able to accomplish the range of motion indicated above.  The Board also notes that, while the April 2005 examiner commented that motions caused pain, she did not find that such motion decreased on repetition.  Moreover, fatigue, weakness, and a lack of endurance were not found.  In short, the 10 percent rating appropriately compensates the Veteran for his pain and other DeLuca factors provide no basis for assignment of any higher rating.

Overall, the Board finds that the medical evidence is consistent with no more than a 10 percent rating under the General Rating Formula.  Since the medical evidence does not support the assignment of the next higher, 20 percent, rating under the General Rating Formula, it logically follows that no higher rating under the General Rating Formula is assignable.  In reaching this conclusion, the Board has considered the Veteran's complaints on examination, but does not find them more probative than the objective medical findings.

The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected low back disability.  However, such would not be the case here.  None of the evidence of record indicates that the Veteran has any neurological impairment.  The April 2005 and September 2010 VA examiners indicated that the Veteran's motor and sensory functions were within normal limits.  Since there has been no objective evidence of neurological impairment attributable to the lumbosacral strain, the Board finds that there is no basis for separate, compensable ratings under this provision.  

Finally, although the revised criteria sets forth a Formula for Rating IVDS on the Basis of Incapacitating episodes, here, the disability also is not shown to involve IVDS at any time pertinent to the current claim for increase.

Status Post Right Hip Trauma With Pain

DC 5255 provides for assignment of ratings in evaluating impairment of the femur.  Malunion of the femur warrants a 10 percent rating for slight knee or hip disability, a 20 percent rating for moderate knee or hip disability, and a 30 percent rating for marked knee or hip disability.  A 60 percent rating is warranted for either fracture of surgical neck of the femur with false joint, or for fracture of shaft or anatomical neck of the femur with nonunion, without loose motion, and weight-bearing preserved with the aid of a brace.  An assignment of an 80 percent rating is warranted for a spiral or oblique fracture of shaft or anatomical neck of the femur, with nonunion, and loose motion.  38 C.F.R. § 4.71a, DC 5255.

The Board also notes the provisions of DC 5252, which provide ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5252.  Also, DC 5250 provides for rating the hip on the basis of ankylosis.  See 38 C.F.R. § 4.71a, DC 5250.

In February 2005, the Veteran commented that he experienced daily pain.  He said he was in severe discomfort while standing or sitting for a period of one hour or more.

On VA examination in June 2005, the Veteran said that he experienced discomfort with running, standing, or sitting for extended periods of time.  The examiner noted that the hip was not painful on motion, and the range of motion findings were not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  The examiner found no objective evidence of painful motion, edema, effusion, instability, weakness, redness, heat, abnormal movement, or guarding of movement.  Right hip flexion was to 90 degrees with pain.  Extension was to 30 degrees with pain.  Adduction was to 10 degrees with pain.  Abduction was to 45 degrees with pain.  External rotation was to 60 degrees.  Internal rotation was to 40 degrees.  An X-ray was unremarkable.  The diagnosis was musculoskeletal right hip strain with no degenerative changes noted on films.

In June 2006, the Veteran remarked that he was unable to stand for more than one and a half hours, and he was unable to lift more than 20 to 30 pounds.  He said that he had not sought medical attention because he had to care for his family.  He stated that he worked in an office sitting for most of the day.

On VA examination in September 2010, the Veteran reported experiencing pain in the morning that progressively improved during the day.  It was noted that he denied weakness, stiffness, swelling, heat, redness, instability, locking, fatigability, and lack of endurance.  It was further noted that the Veteran was unable to play any sports but had no limitations at work.  On objective examination, the examiner found painful motion during all active ranges of motion.  There was no edema, effusion, instability, weakness, tenderness, redness, heat, or abnormal guarding of movement.  The examiner further noted no difficulty on standing or ankylosis.  Flexion was to 115 degrees with pain.  Extension was to 30 degrees with pain.  Adduction was to 25 degrees.  Abduction was to 45 degrees.  External rotation was to 60 degrees with pain.  Internal rotation was to 40 degrees with pain.  There was no additional loss of motion due to pain, fatigue, weakness, stiffness, or lack or endurance following repetitive use.  An X-ray revealed degenerative changes.  The diagnosis was mild degenerative joint disease of the right hip joint with mild functional impairment during exertional activities.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a rating greater than 10 percent for the Veteran's right hip disability is not warranted at any time throughout the period of appeal.

The evidence shows the Veteran's right hip disability to be "slight," rather than "moderate".  The reports of the VA examinations indicate slightly less than normal right hip flexion, with pain limiting motion at the most to 90 degrees, with no additional loss with repetitive use.  The September 2010 X-ray report indicate "mild" degenerative joint disease of the right hip, and the September 2010 VA examiner diagnosed the Veteran as having "mild" degenerative joint disease of the right hip.  In light of the medical evidence, the Board finds that the Veteran's hip disability is best characterized as "slight" under the provisions of DC 5255.

Moreover, the record does not reflect fracture of the surgical neck of the femur with false joint, fracture of shaft or anatomical neck of the femur with non-union and weight-bearing preserved with the aid of a brace, or a spiral or oblique fracture of shaft or anatomical neck of the femur with nonunion and loose motion.  Thus, a rating in excess of 10 percent for the Veteran's left hip disability under DC 5255 is not warranted.

The Board has also considered the provisions of DC 5252.  However, even taken into consideration the extent of functional loss due to pain, weakness, excess fatigability, incoordination, or other such factors, the Veteran's flexion of the thigh was not limited to 30 degrees or less at any point throughout the period of appeal.  Thus, a higher rating under that code is not assignable.

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  The record has consistently shown no ankylosis of the right hip, and the most to which the Veteran's left hip flexion has been limited is 90 degrees with no loss of motion of repetitive use.  Even considering pain and other such relevant factors under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, the Veteran's flexion has never been limited to 30 degrees or less.  Therefore, a rating in excess of 10 percent under either DC 5250 or 5252 is not warranted.  The disability also has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.

Both Disorders

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As such, referral for extraschedular consideration is not in order here.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's low back and right hip disabilities, pursuant to Hart, and that the claims for higher ratings must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at  53-56.


ORDER

A disability rating in excess of 10 percent for a low back disability is denied.

A disability rating in excess of 10 percent for status post right hip trauma with pain is denied.


REMAND

In the July 2009 remand, the Board instructed that the Veteran should be scheduled for VA examination to determine the nature and etiology of his current right knee disability.  The examiner was requested to provide an opinion as to whether there was a 50 percent or better probability that the disorder was etiologically related to the Veteran's active military service or to the service connected right hip or back disability.

The Veteran underwent VA examination in September 2010.  The examiner provided a diagnosis of right knee strain.  However, the examiner did not provide an opinion as to whether there was a 50 percent or better probability that the disorder was etiologically related to the Veteran's active military service or to the service connected right hip or back disability, as requested by the Board.

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Consequently, remand is in order for the Veteran to be scheduled for VA examination for an etiology opinion regarding his diagnosed right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should also obtain a copy of any more recent, pertinent VA outpatient treatment reports.  If the RO or the AMC is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  Then, the Veteran should be afforded an examination by a physician with appropriate expertise to determine the nature and etiology of his current right knee disability.  The claims folders must be made available to and reviewed by the examiner.

With respect to each currently present right knee disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active military service or to the service connected right hip or back disability.  The examiner is also asked to provide an explanation for all opinions expressed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


